Citation Nr: 1413198	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-32 196A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from August to December 1977.  She had service in the Army National Guard from December 1978 to June 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina; which denied service connection for bilateral hearing loss and a bilateral knee disability.

In February 2010, the appellant testified before a decision review officer (DRO) at the RO.  A transcript of that hearing is associated with the file.   

In her September 2009 substantive appeal (VA Form 9), the appellant requested a Board hearing before a Veterans Law Judge at the RO.  A hearing was scheduled in December 2010; however, she failed to appear.  The hearing was rescheduled in February 2011.  Again, she failed to appear.  As such, the hearing request is considered withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2013).

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Appellant's specific dates of ACDUTRA and inactive duty training (INACDUTRA) have not been verified and records in the claims files suggest that she was being recommended for an other than honorable discharge for part of her service.  The character of her service has not been verified.  

The appellant contends that her bilateral knee disability began during the period of ACDUTRA in 1977; when she experienced knee pain while participating in training and suffered an injury as a result of a wall locker falling on her legs.  

A VA examination and opinion addressing whether the appellant's bilateral knee disability was first manifested in ACDUTRA or is otherwise related thereto is necessary prior to adjudicating the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013). 

The appellant contends that hearing loss began during qualifying service in approximately 1986; when a vehicle she was working on backfired.  Service records indicate hearing loss for VA purposes, but it is not clear whether the onset was during qualifying service.  

Lastly, at the February, 2010 DRO hearing, the appellant asserted that some of her service treatment and service personnel records were missing.  Remand is also necessary to obtain the outstanding records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant to clarify which service treatment, service personnel and/or medical records are missing from the claims file.  

Thereafter, obtain all outstanding records identified by the appellant.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Take all necessary steps to verify all of the appellant's periods of ACDUTRA and INACDUTRA.

3.  Take necessary steps to verify the appellant's character of discharge for all periods of service.  Thereafter, the RO should determine whether the character of discharge for the period of December 1978 to June 1993 is a bar to VA benefits.  

4.  If the Veteran's discharge from the Army National Guard is for reasons other than dishonorable, schedule a VA audiological examination.  The claims folder, including this remand, must be sent to the examiner for review.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the appellant's current hearing loss was caused by or is etiologically related to ACDUTRA. 

The examiner should consider the appellant's statements concerning ongoing hearing problems since ACDUTRA. If the appellant's reports are rejected, the examiner must provide reasons for doing so. 

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

5.  Schedule the appellant for a VA examination to determine the etiology of her bilateral knee disability.  The claims folder, including this remand, must be sent to the examiner for review.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the appellant's current bilateral knee disability was caused by or is etiologically related to ACDUTRA. 

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the appellant is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

6.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

